Citation Nr: 0617605	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
from an initial grant of service connection for 
intervertebral disc syndrome, specifically multilevel lumbar 
spondylosis, status post L-4 S-1 spinal stabilization with 
fusion, with residual mild right lower extremity 
radiculopathy (claimed as degenerative disc disease of the 
lumbar spine).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

REMAND

The veteran served on active duty from February 1954 to 
February 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 1995, the veteran filed a service connection claim 
for degenerative disc disease of the lumbar spine, which was 
granted April 2002.  The veteran objected to the assigned 
noncompensable disability rating.  After a temporary 
100 percent assignment due to convalescence was assigned in 
September 2002 for the period from September to 
December 1999, the RO assigned a 10 percent disability rating 
to all other periods after April 25, 1995.  The veteran 
contends that his service-connected disk disability is more 
severe than currently evaluated, and that a higher rating 
should be assigned.  The appeal for a higher disability 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In November 2005, the RO sent to the veteran and his 
representative a copy of the Supplemental Statement of the 
Case dated October 2005.  In December 2005, the RO received 
from the veteran a Form 21-4138 with additional evidence 
(post-treatment notes from the Daytona Beach VA Outpatient 
Clinic) attached.  On February 7, 2006, the RO received from 
the veteran another Form 21-4138, in which the veteran 
pointed out that he was attaching additional evidence (a 
lumbar spine CT scan report) that he wanted considered in his 
appeal.  The appeal was certified to the Board on 
February 17, 2006.  

A Supplemental Statement of the Case (SSOC) is a document 
prepared by the agency of original jurisdiction to inform the 
appellant of any material changes in, or additions to, the 
information included in the Statement of the Case (SOC) or 
any prior SSOC.  38 C.F.R. § 19.31(a) (2005).  The RO must 
furnish an SSOC to the veteran if it receives additional 
pertinent evidence after the most recent SSOC has been issued 
and before the appeal is certified to the Board of Veterans' 
Appeals.  38 C.F.R. § 19.31(b)(1).  Since the RO received the 
lumbar CT scan report and the notes from the Daytona Beach VA 
Outpatient Clinic before this appeal was certified to this 
Board, a Supplemental Statement of the Case should have been 
issued.  

In February 2006, the RO received a signed Form 21-4142 
authorizing VA to obtain medical treatment records of Dr. K 
from 1995 to "the present," but the claims folder does not 
reflect any action taken by the RO to contact Dr. K after 
receiving that form.  While some records of Dr. K are in the 
veteran's claims folder, his most recent treatment records 
are dated May 2004, almost 2 years before the date of the 
February 2006 request.  In addition, the veteran authorized 
VA to obtain records from Dr. A. in May 2003, but the record 
does not show that VA has requested such records.  VA has a 
duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  Thus, VA should 
assist the veteran by seeking records of Dr. K. and Dr. A.  

In addition, the veteran and his representative have asked 
for another Compensation and Pension (C&P) exam.  The Board 
notes that the prior VA examination reports of December 2001 
and November 2004 failed to contain findings in all areas set 
forth in Chapter 11 (Musculoskeletal Examination) of the C&P 
Clinician's Guidelines.  In particular, the range of motion 
findings were ambiguous and no findings were made about 
incapacitating episodes relating to the service-connected 
intervertebral disc syndrome.  In any event, the veteran and 
his wife submitted letters in July 2005 alleging that his 
condition has gotten much worse.  Accordingly, a C&P 
examination should be scheduled.  The veteran is reminded 
that it is his responsibility to appear for any and all 
scheduled examinations and that failure to do so could result 
in the denial of his claims.  38 C.F.R. § 3.655.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:  

1.  Assist the veteran in obtaining the 
medical records that the veteran 
authorized VA to obtain from Dr. K. (in 
February 2006) and Dr. A. (in May 2003). 


2.  Thereafter, schedule the veteran for 
an examination to determine the severity 
of his current lower back disability.  
The claims folder should be available to 
the examiner for review.  All necessary 
tests should be performed.  If any tests 
(such as a treadmill test) cannot be 
performed, the examination report should 
include an explanation of the reason the 
tests were not performed.  The examiner 
should specifically indicate whether or 
not ankylosis of any segment of the spine 
is present and, if so, whether it can be 
determined when the ankylosis occurred.  

3.  Then, readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a Supplemental Statement of the 
Case (SSOC).  This should include 
consideration of all evidence received 
since the November 2005 SSOC. After the 
veteran has been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





